                                      1 Michael J. McCue
                                      2 Nevada Bar No. 0488
                                        Meng Zhong
                                      3 Nevada Bar No. 12145
                                        LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                      4 3993 Howard Hughes Parkway, Suite 600
                                        Las Vegas, NV 89169
                                      5 T: 702-949-8200
                                        E-mail: mmccue@lrrc.com
                                      6 E-mail: mzhong@lrrc.com
                                      7 Attorneys for Defendant Max-Trac Tire Co., Inc.
                                        dba Mickey Thompson Tires & Wheels
                                      8
                                      9                              UNITED STATES DISTRICT COURT
                                                                          DISTRICT OF NEVADA
                                     10
                                     11    ATTURO TIRE CORP.,                               Case No. 2:19-cv-00198-JCM-VCF

                                                    Plaintiff,
3993 Howard Hughes Pkwy, Suite 600




                                     12                                                     STIPULATION TO EXTEND
                                     13    vs.                                              DEFENDANTS’ TIME TO RESPOND
                                                                                            TO COMPLAINT
Las Vegas, NV 89169-5996




                                     14    MAX-TRAC TIRE CO., INC. d/b/a MICKEY
                                           THOMPSON TIRES & WHEELS,                         (FIRST REQUEST)
                                     15             Defendant.
                                     16
                                     17           Plaintiff Atturo Tire Corp. and Defendant Max-Trac Tire Co., Inc., hereby stipulate to

                                     18 extend the time for Defendant to answer the Complaint.
                                     19           Plaintiff filed the Complaint on February 1, 2019. Defendant was served with the

                                     20 summons and Complaint on February 4, 2019. Defendant’s current deadline to respond to the
                                     21 Complaint is February 25, 2019. Defendant requested an extension of time to answer the
                                     22 Complaint (because of prior commitments of Defendant’s counsel and the time spent by
                                     23 Defendant’s counsel in responding to Plaintiff’s Motion for Preliminary Injunction). Plaintiff
                                     24 has consented to extend the time for Defendant to answer but not to file a dispositive motion.
                                     25           NOW, THEREFORE, Plaintiff and Defendant hereby stipulate that Defendant shall

                                     26 have up to and including March 7, 2019, to file an answer to the Complaint, but not a
                                     27 dispositive motion.
                                     28 ///

                                          106956192_1
                                      1           IT IS SO STIPULATED.
                                      2 DATED this 25th day of February, 2019.        DATED this 25th day of February, 2019.
                                      3 GARMAN TURNER GORDON                          LEWIS ROCA
                                                                                      ROTHGERBER CHRISTIE LLP
                                      4
                                      5 By: /s/ Eric R. Olsen                 .       By: /s/ Michael J. McCue     .
                                          Eric R. Olsen                               Michael J. McCue (SBN: 6055)
                                      6   650 White Drive, Suite 100                  Meng Zhong (SBN: 12145)
                                          Las Vegas, NV 89119                         3993 Howard Hughes Pkwy, Suite 600
                                      7   eolsen@gtg.legal                            Las Vegas, NV 89169
                                                                                      Telephone: (702) 949-8200
                                      8 Brian C. Bianco                               E-mail: mmccue@lrrc.com
                                          Stacy A. Baim                               E-mail: mzhong@lrrc.com
                                      9 Julia R. Lissner
                                          AKERMAN LLP                                 Attorneys for Defendant Max-Trac Tire Co.,
                                     10 71 South Wacker Drive, 46th Floor             Inc. dba Mickey Thompson Tires & Wheels
                                          Chicago, IL 60606
                                     11 Brian.bianco@akerman.com
                                          Stacy.baim@akerman.com
3993 Howard Hughes Pkwy, Suite 600




                                     12 Julia.lissner@akerman.com
                                     13 Attorneys for Plaintiff Atturo Tire Corp.
Las Vegas, NV 89169-5996




                                     14                                           ORDER
                                     15                                             IT IS SO ORDERED.
                                     16
                                     17                                             United States Magistrate Judge
                                                                                               2-26-2019
                                     18                                             DATED
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28

                                          106956192_1                                 -2-
